SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
168
CA 10-01354
PRESENT: SMITH, J.P., SCONIERS, GREEN, AND GORSKI, JJ.


CHARLES L. DAVIS, PLAINTIFF-APPELLANT,

                     V                                           ORDER

RUSSELL FIRMAN, M.D., EMERGENCY MEDICINE
PHYSICIANS OF CORTLAND COUNTY, PLLC,
CORTLAND MEMORIAL HOSPITAL AND LYNN
CUNNINGHAM, M.D., DEFENDANTS-RESPONDENTS.


CHARLES L. DAVIS, PLAINTIFF-APPELLANT PRO SE.

PHELAN, PHELAN & DANEK, LLP, ALBANY (TIMOTHY S. BRENNAN OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS RUSSELL FIRMAN, M.D. AND EMERGENCY MEDICINE
PHYSICIANS OF CORTLAND COUNTY, PLLC.

BROWN & TARANTINO, LLC, BUFFALO (NICOLE SCHREIB MAYER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS CORTLAND MEMORIAL HOSPITAL AND LYNN CUNNINGHAM,
M.D.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered January 12, 2010 in a medical malpractice action.
The order granted the motions of defendants for summary judgment
dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court